DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 8 are objected to because of the following informalities:  
1. In claim 3, the limitations “a maximum position” and “a base position” are not defined clearly.
2. In claim 8 line 3, examiner recommend changing “opening” to “slot”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 10 each recites “the body assembly is configured to rotate in a direction that is not parallel to a central axis of the kiln”.  This limitation sounds like that a mechanism (such as a motor) is provided to allow the body assembly to rotate by itself.  However the instant specification does not provide any mechanism to allow rotation of the body assembly relative to a central axis of a kiln (Noted, it looks like the rotation of the body assembly is done by an operator during assembling or manufacturing).  Therefore this limitation in claims 1 and 10 is rejected for failing to comply the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 10 each recites “the body assembly is configured to rotate in a direction that is not parallel to a central axis of the kiln”.  This limitation sounds like that a mechanism (such as a motor) is provided to allow the body assembly to rotate by itself.  However the instant specification does not provide any mechanism to allow rotation of the body assembly relative to a central axis of a kiln (Noted, it looks like the rotation of the body assembly is done by an operator during assembling or manufacturing).  Therefore it’s not clear as to what mechanism allows the body assembly to rotate.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the body assembly is configured to be rotated…”
	Claims 4 and 12 each recites “about 0° to about 30°”.  It’s not clear as to what range of the angles is considered to be about 0 degree and what range of angles is considered to be about 30 degree.
Claim 16 recites “a plurality of adjustable kiln flights arranged on the inner kiln surface”.  However claim 16 also recites “the first zone comprising a first group of flights of the kiln flights and the second zone comprising a second group of flights of the kiln flights” (this sounds like the flights are part of the zones).  First, there is insufficient antecedent basis for the limitation “the kiln flights” in this limitation.  Secondly, since there’s insufficient antecedent basis for “the flight”, it’s not clear as to whether the flights are in additions to “the plurality of adjustable kiln flights”.  Or does the limitation mean the plurality of adjustable kiln flights are divided into plural groups (with one group on a portion of the kiln inner space and another group on another portion of the inner kiln inner space)?
Examiner recommend applicant to amend claim 16 to:
--16	The rotary kiln system of claim 11, wherein the adjustable kiln flight is a first adjustable kiln flight of a plurality of adjustable kiln flights arranged on the inner kiln surface, 
wherein the rotary kiln comprises a first zone and a second zone, 
wherein a first group of the plurality of adjustable kiln flights are arranged in the first zone, a second group of the plurality of adjustable kiln flights are arranged in the second zone, and
wherein an angular orientation of the first group is different from an angular orientation of the second group, or a height of the first group is different from a height of the second group.--
	Claim 20 recites “a plurality of adjustable kiln flights” in line 2.  However claim 20 also recites “the kiln flights” in lines 3 and 4.  First, there is insufficient antecedent basis for the limitation “the kiln flights” in this limitation.  Secondly, since there’s insufficient antecedent basis for “the flight”, it’s not clear as to whether the flights are in additions to “the plurality of adjustable kiln flights”.  Or does the limitation mean the plurality of adjustable kiln flights are divided into plural groups (with one group on a portion of the kiln inner space and another group on another portion of the inner kiln inner space)?
	Examiner recommend applicant to amend claim 20 (and for examining purpose, examiner interprets this limitation is) to:
	--20. 	The method of claim 17, the kiln flight is a first kiln flight of a plurality of kiln flights, wherein a first group of flights of the plurality of kiln flights are provided on the inner kiln surface in a first zone of the kiln, and a second group of flights of the plurality of kiln flights are provided on the inner kiln surface in a first zone of the kiln, and
wherein the adjusting the body assembly comprises 
adjusting an angular orientation of the first group to be different from an angular orientation of the second group, or
adjusting a height of the first group to be different from a height of the second group.--

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brashears (US 5083382).
Regarding claim 1, Brashears teaches a kiln flight “for a rotary kiln” (this is intended use) comprising: 
a base (32, fig 3 or 5A-B) configured “to be secured to a rotary kiln surface” (this is intended function.  The kiln isn’t positively recited.); and 
a body assembly (flight 30 and bracket 44 and pin 46) movably supported on the base such that the body assembly is adjustable relative to the base (see movement in fig 5B), wherein the body assembly is configured to be rotated in a direction that is not parallel to a central axis of the kiln (see fig 3 and 5B.  The flights are arranged on inner surface of kiln.  It’s configured to be rotated in a clockwise or a counter-clockwise direction in fig 5B while a central axis of the kiln extends into the paper in fig 5B.  Therefore the movement of the body assembly isn’t parallel to the central axis of the kiln).
Regarding claim 2, Brashears teaches the body assembly comprises a flight body (30) rotatably supported on the base such that an angular orientation of the flight body is adjustable relative to the base (see fig 5B).
Regarding claim 3, Brashears teaches the angular orientation of the flight body “is adjustable between a maximum position and a base position” (the flight body is movable between two end dents/positions of slot 40 shown in fig 5B).
Regarding claim 4, Brashears teaches a difference between the maximum position and the base position is from about 0° to about 30° (Noted the limitation states “about”.  The difference between two positions as recited relative to a vertical axis through pivot 38 is the about 0° to about 30°).
	Regarding claim 5, Brashears teaches the base comprises a plurality of openings (42+36.  See col 5 line 18, “a plurality of detent positions or stops 42”), and wherein the flight body comprises a plurality of supports (38+46), each support movable within a corresponding opening such that the angular orientation of the flight body is adjustable relative to the base (see movement in fig 5B.  Noted pivot 38 is moveable because it’s a pivot).
Regarding claim 6, Brashears teaches the body assembly comprises a height adjuster (the main body of flight 30 itself is a height adjuster), wherein the height adjuster comprises an upper edge (tip/edge of the flight main body opposite to the pivot 38), wherein a distance (a distance from tip of the flight main body to inner surface of kiln that’s adjacent to opening 36) from the upper edge to the base is a height of the kiln flight (annotated figure 1), and wherein the height adjuster is movably supported relative to the base such that the height of the kiln flight is adjustable (see annotated figure 1).
[AltContent: textbox (Double-arrow showing different heights of a kiln flight)][AltContent: textbox (Dash lines showing different angular orientation/angles of a kiln flight relative to the base)][AltContent: arrow][AltContent: arrow][AltContent: arc][AltContent: arc][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Annotated figure 1)]
    PNG
    media_image1.png
    366
    328
    media_image1.png
    Greyscale




Regarding claim 10, Brashears teaches a rotary kiln system comprising: 
a rotary kiln (10 fig 1.  Noted the invention of Brashears’ flights are used in a rotary kiln/drum) comprising an inner kiln surface (34 fig 3); and 
an adjustable kiln flight comprising: 
a base (32, fig 3 or 5A-B) secured to the inner kiln surface (see fig 3); and 
a body assembly (flight 30 and bracket 44 and pin 46) movably supported on the base (see movement in fig 5B) such that the body assembly is adjustable relative to the inner kiln surface, wherein the body assembly is configured to be rotated in a direction that is not parallel to a central axis of the kiln (see fig 3 and 5B.  The flights are arranged on inner surface of kiln.  It’s configured to be rotated in a clockwise or a counter-clockwise direction in fig 5B while a central axis of the kiln extends into the paper in fig 5B.  Therefore the movement of the body assembly isn’t parallel to the central axis of the kiln).
Regarding claim 17, Brashears teaches a method of controlling a rotary kiln comprising:
supporting a base (32, fig 3 or 5A-B) of a kiln flight (flight 30, fig 3 and 5A-B) on an inner kiln surface (34 fig 3) of a rotary kiln (10 fig 1.  Noted the invention of Brashears’ flights are used in a rotary kiln/drum), wherein the base is fixedly secured to the inner kiln surface (col 4 lines 65-67, “dam 32 comprises an annulus secured along its outer rim to the interior wall 34 of the drum 10”);
supporting (see fig 5A-5B, the body assembly is inherently supported on the base) a body assembly (flight 30 and bracket 44 and pin 46) of the kiln flight on the base, wherein the body assembly is movable relative to the base and the inner kiln surface (see movement in fig 5B); and
adjusting (see movement in fig 5B.  The adjusting step is inherently performed) the body assembly of the kiln flight by moving the body assembly relative to the base.
Regarding claim 18, Brashears teaches a height (annotated fig 1) of the kiln flight is a distance between an upper edge (tip/edge of the flight main body opposite to the pivot 38) of the kiln flight and the inner kiln surface (see annotated figure 1), and wherein adjusting the body assembly comprises adjusting (see annotated fig 1 and fig 5B.  Height is inherently adjusted by manual operation of a user) the height of the kiln flight.
Regarding claim 19, Brashears teaches adjusting (see annotated fig 1 and fig 5B.  Angular orientation is inherently adjusted by manual operation of a user) an angular orientation of the body assembly relative to the base (see annotated figure 1).
Regarding claim 20, Brashears teaches the kiln flight is a first kiln flight of a plurality of kiln flights, wherein a first group of flights of the plurality of kiln flights are provided on the inner kiln surface in a first zone of the kiln, and a second group of flights of the plurality of kiln flights are provided on the inner kiln surface in a first zone of the kiln (col 4 lines 24-25, “a plurality of flights secured along the interior surface of the drum wall”.  Since there are plural flights in the entire inner space of kiln, examiner interprets that two flights are a first group of flights while another two flights are a second group of the flights.  The first zone and the second zone of kiln are where the first group and the second group of flights are located respectively), and
wherein the adjusting the body assembly comprises 
adjusting an angular orientation of the first group to be different from an angular orientation of the second group, or
adjusting a height of the first group to be different from a height of the second group (Operators can manually adjust an angular orientation or a height of the flights by moving the flight along the slot 40 as shown in fig 5B so that the angular orientation/height in the first group is different from an angular orientation/height of the second group ).

Allowable Subject Matter
Claims 7-9, 11, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The configuration as claimed can’t be modified without impermissible hindsight reconstruction.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  For the new limitations, see rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762   
Ko-Wei.Lin@uspto.gov